                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION
JUSTIN HARRIS,                                  Case No. CV-18-00046-GF-BMM

       Plaintiff,
                                                   ORDER OF DISMISSAL
v.                                                  WITH PREJUDICE

HEALTHCARE SERVICE
CORPORATION, a MUTUAL LEGAL
RESERVE CORPORATION, d/b/a
BLUE CROSS BLUE SHIELD OF
MONTANA,

       Defendant.


      Upon stipulation of the parties, and for good cause appearing,

      IT IS HEREBY ORDERED that the above-captioned civil cause be, and

hereby is, dismissed with prejudice.

      Dated this 23rd day of December, 2019.
